DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on August 16, 2021 and July 30, 2020 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specification Objection
 	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: subject matter of claims 8 and 9 lack antecedent basis in the specification.  As to claim 8, specification page 4 discusses the Ge photodiode having a lateral and thickness dimensions of 1m whereas the pyramid bottom has a square shape with [planar] dimensions of 10m x 10m or more- there is no mention of a thickness dimension.  There is no comparison of size along a same two perpendicular dimensions.  As to claim 9, the specification is silent as to light entering the Si pyramid from a different material.


 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claim 1, there is a lack of antecedent basis for “the Si pyramid top”.  The Examiner suggests “the narrower truncated pyramid top”.

 	Additionally as to claim 1, it is unclear how the germanium photodiode 120 is formed only on the Si pyramid top, as it is also formed on the growth seed 116, thin oxide 118, substrate 104, anti-reflection layer 122, and microlenses 110.  The Examiner assumes the growth seed 116 and thin oxide 118 are formed as part of the silicon base having a pyramidal shape, although the Examiner notes that the growth seed and thin oxide cannot be formed as portions of the Si pyramid top.

 	As to claim 3, there is a lack of antecedent basis for “the Si base pyramid”, “the smaller dimension”, and “the Ge diode”.  Furthermore, there is a lack of antecedent basis for two recitations of “the wide incoming-light-facing pyramid bottom” because of an extra hyphen between “incoming” and “light”.


 	As to claim 4, there is a lack of antecedent basis for “the Ge layer” and “the Ge diode”.


 	As to claim 5, there is a lack of antecedent basis for “the Si pyramid base”.


 	As to claim 6, there is a lack of antecedent basis for “the Ge diode” and “the light”.


 	As to claim 7, there is a lack of antecedent basis for “the Ge diode”.


  	As to claim 8, there is a lack of antecedent basis for “the Ge diode”.


 	As to claim 9, there is a lack of antecedent basis for “the Si pyramid”.

 	Additionally as to claim 9, it is unclear what “a different material” comprises.  Is it a waveguide structure having a material different from the Si pyramid or a waveguide structure having a material different from the Ge photodiode?  Given that Applicant’s specification is silent as to “a different material”, the Examiner assumes a different material than the Ge photodiode.


 	As to claim 11, there is a lack of antecedent basis for “the pyramid bottom”.


 	As to claim 12, there is a lack of antecedent basis for “the pyramid top”.


 	As to claim 13, there is a lack of antecedent basis for “the pyramid bottom” and “the pyramid top”.


 	As to claim 15, there is a lack of antecedent basis for “the pyramid bottom” and “the incoming light”.


 	As to claim 16, there is a lack of antecedent basis for “the pyramid bottom”.


 	As to claim 17, there is a lack of antecedent basis for “respective Si pyramid tops”.  The Examiner suggests respective narrower truncated pyramid tops.


 	As to claim 18, there is a lack of antecedent basis for “the incoming light”.


 	As to claim 19, there is a lack of antecedent basis for “each pyramid bottom”.  The Examiner suggests each wide incoming light-facing pyramid bottom.
Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hui Cong et al., “High-speed waveguide-integrated Ge/Si avalanche photodetector”, as cited in the IDS, hereafter “Cong”.
	
 	As to claim 1, Cong teaches: 
A silicon (Si) base (multiplication layer, i-Si) having a pyramidal shape with a wide incoming light-facing pyramid bottom and a narrower truncated pyramid top.  Cong teaches a corresponding light detection structure in FIG. 1.

A germanium (Ge) photodiode (absorption layer, i-Ge) formed only on the Si pyramid top, wherein the Ge photodiode is operable to detect light in the short wavelength infrared (SWIR) range.  Cong teaches a device sensitivity to light with a 1550 nm wavelength, which falls within the SWIR range.  See Cong, Abstract.

	
 	As to claim 3, Cong teaches the Si base pyramid collects light impinging on the wide incoming-light-facing pyramid and directs the light to the smaller dimension of the Ge diode, such that the light propagates along a direction from the wide incoming light-facing pyramid bottom toward the Ge diode given that Cong teaches the structure as claimed.  Id. at FIG. 1.  Further, the Examiner notes the claim recitation is a manner of operating the device which does not structurally distinguish from Cong.

 	As to claim 4, Cong teaches a propagation direction of incoming light is angled with respect to a plane of the Ge layer from which the Ge diode is made given the angled sidewalls of Cong’s germanium layer.  Id.  Further, the Examiner notes the claim recitation is a manner of operating the device which does not structurally distinguish from Cong.

 	As to claim 5, Cong teaches the Si pyramid base is surrounded by silicon dioxide.  Id. 


 	As to claim 6, Cong teaches a thickness of the Ge photodiode of about 1 m along a propagation direction.  Id. 

 	As to claim 7, Cong teaches that light impinging on the Si base is substantially directed to the Ge diode.  Id.  Further, the Examiner notes the claim recitation is a manner of operating the device which does not structurally distinguish from Cong.


 	As to claim 9, Cong teaches light entering through a silicon optical waveguide, wherein the silicon optical waveguide has a different material than the Germanium photodiode per the Examiner’s 35 U.S.C. § 112(b) rejection interpretation supra.


	As to claim 14, Cong teaches a 1550 nm wavelength, which falls within the claimed SWIR range.  Id. at “Abstract”.  The limitation is anticipated if the prior art teaches a value falling “squarely within” the claimed range.  See MPEP 2112.01.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 2, 8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cong as applied to claim 1.


	As to claim 2, Cong does not teach the Ge photodiode has a height smaller than a height of the Si base.
 	On the other hand, shape, size, and dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	As to claim 8, Cong does not teach the Ge photodiode is smaller than the wide incoming light-facing pyramid bottom by an order of magnitude on two perpendicular dimensions along a plane of the wide incoming light-facing pyramid bottom.  
 	On the other hand, shape, size, and dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

 	As to claim 11, Cong does not teach the pyramid bottom is a square of about 10 x 10 m2.  
On the other hand, shape, size, and dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	

	As to claim 12, Cong does not teach the truncated pyramid top is a square of about 1 x 1 m2.  
On the other hand, shape, size, and dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


	As to claim 13, Cong does not teach the pyramid bottom is a square of about 10 x 10 m2 nor the truncated pyramid top is a square of about 1 x 1 m2.  
On the other hand, shape, size, and dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	Claims 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cong as applied to claim 1, and further in view of Motamedi et al., “Micro-optic integration with focal plane arrays”, as cited in the IDS, hereafter “Motamedi”.

 	As to claims 15 and 18, Cong does not teach a microlens placed between the pyramid bottom(s) and the incoming light.
 	On the other hand, Motamedi teaches a microlens placed between the pyramid bottom(s) and the incoming light.  See Motamedi, FIG. 2.
	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of a microlens would yield the predictable benefit of maximizing incident light for detection.  Id. at “Microlens Processing”.
 	As such, it would have been obvious to one of ordinary skill in the art to incorporate the microlens as taught by Motamedi into the overall avalanche photodiode structure(s) as taught by Cong.

	As to claim 17, Cong teaches photodetectors (plural) which necessarily have a plurality of Si bases with pyramidal shapes including pyramidal tops and a plurality of matching Ge photodiodes formed on respective pyramidal tops, but does not explicitly teach forming a focal plane array.  See Cong, Abstract.
		On the other hand, Motamedi teaches a plurality of photodetectors forming a focal plane array.  See Motamedi, Abstract, “Introduction”.
	 	One of ordinary skill in the art before the effective filing date would have recognized that the forming of a focal plane array would yield the predictable benefit of building detectors with heightened sensitivity for medicinal, security, and astronomical applications.  Id.
 	As such, it would have been obvious to one of ordinary skill in the art to incorporate the plurality of photodetectors as taught by Cong into a plurality of photodetectors forming a focal plane array as taught by Motamedi.

 	Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cong and Motamedi as applied to claims 1 and 18, and further in view of Chiu et al., (U.S. Patent Publication No. 2017/0186808 A1), hereafter “Chiu”.   

 	As to claims 16 and 19, neither Cong nor Motamedi teaches an anti-reflection layer positioned between the pyramid bottom(s) and the microlens.  
 	On the other hand, Chiu teaches an anti-reflection coating places on a backside of a substrate 100 before forming a microlens 550.  See Chiu, ¶ [0048].  The combination of Chiu with Cong and Motamedi therefore forms an anti-reflection coating between the pyramid bottom and microlens as taught by Cong and Motamedi.
	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of an anti-reflection coating would yield the predictable benefit of minimizing unwanted reflections.
 	As such, it would have been obvious to one of ordinary skill in the art to incorporate the anti-reflection layer as taught by Chiu into the overall avalanche photodiode structure(s) having a microlens as taught by Cong and Motamedi.

No Prior Art Applied
 	No prior art has been applied to claim 10.
 
 	As to claim 10, Cong teaches only an intrinsic layer.

	
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829